Exhibit 10.20

 

 

ADVISORY AGREEMENT

 

This Advisory Agreement (this “Agreement”) is made and entered into as of July
21, 2005 (the “Effective Date”), by and among Toys “R” Us Holdings, Inc., a
Delaware corporation (“Holdings”), Toys “R” Us, Inc., a Delaware corporation
(the “Company”), Bain Capital Partners, LLC, a Delaware limited liability
company (“BCP”), Bain Capital, Ltd., a company organized under the laws of
England and Wales (“BCL” and, together with BCP, “Bain”), Kohlberg Kravis
Roberts & Co., L.P., a Delaware limited partnership (“KKR”), and Vornado Truck
LLC, a Delaware limited liability company (“Vornado” and together with Bain and
KKR, the “Advisors”). Certain defined terms are defined in Section 21.

 

WHEREAS, the Company desires to retain the Advisors with respect to the services
described herein.

 

NOW, THEREFORE, the parties to this Agreement agree as follows:

 

1. Term. This Agreement shall be in effect for an initial term commencing on the
Effective Date and ending on the tenth anniversary of the Effective Date (the
“Term”), which Term shall automatically be extended thereafter on a year to year
basis unless the Company or the Advisor Majority provides written notice of its
desire to terminate this Agreement to each of the Advisors and the Company at
least 90 days prior to the expiration of the Term or any extension thereof. In
addition, in connection with the consummation of a Change in Control or the
Initial Public Offering, the Advisor Majority may terminate this Agreement by
delivery of written notice of termination to the Company. In the event of a
termination of this Agreement, the Company shall pay in cash to each of the
Advisors (a) all unpaid Advisory Fees (as defined in Section 3 (a)), all unpaid
Subsequent Transaction Fees (as defined in Section 4(b)) and expenses due under
this Agreement with respect to periods prior to the termination date, plus (b)
the net present value (using a discount rate equal to the yield as of such
termination date on U.S. Treasury securities of like maturity based on the times
such payments would have been due) of the Advisory Fees that would have been
payable with respect to the period from the termination date through the tenth
anniversary of the Effective Date or, in the case of any extension thereof,
through the end of such extension period (assuming, for purposes of such
calculation, that each Advisor will be deemed to hold throughout such period the
same percentage of its Initial Shares as it holds at the termination date). The
provisions of Sections 1, 4(b), 6, 7, 9, and 17 through 21 shall survive any
termination of this Agreement.

 

2. Services. The Advisors shall perform or cause to be performed such services
for the Company and/or its subsidiaries as mutually agreed by the Advisors and
the Company, which services may include, without limitation, the following:

 

(a) general executive and management services;

 

(b) identification, support, negotiation and analysis of acquisitions and
dispositions by the Company and/or its subsidiaries;

 

(c) support, negotiation and analysis of financing alternatives, including,
without limitation, in connection with acquisitions, capital expenditures and
refinancing of existing indebtedness;



--------------------------------------------------------------------------------

(d) finance functions, including assistance in the preparation of financial
projections and monitoring of compliance with financing agreements;

 

(e) real estate functions, including management and monitoring of real estate
properties and development and implementation of real estate strategies;

 

(f) marketing functions, including monitoring of marketing plans and strategies;

 

(g) human resources functions, including searching and hiring of executives; and

 

(h) other services for the Company and its subsidiaries upon which the Company
and the Advisors agree.

 

3. Advisory Fees and Expenses.

 

(a) During the Term of this Agreement, the Company will pay each Advisor an
advisory fee (such Advisor’s “Advisory Fee”) for each fiscal quarter of the
Company equal to the product of (x) one-third of the Quarterly Fee Amount for
such fiscal quarter times (y) such Advisor’s Fee Allocation Percentage. Each
Advisor’s Advisory Fee will be payable in advance to such Advisor or its
designee by wire transfer of immediately available funds on the first business
day of the first month of each fiscal quarter, except that no payment shall be
due and owing in respect of the final fiscal quarter in 2005 as a result of the
payment made on the Effective Date. The pro-rated amount of each Advisor’s
Advisory Fee for the period commencing on the Effective Date and ending on the
last day of the Company’s fiscal quarter ending on or about October 31, 2005
will be payable by wire transfer of immediately available funds on the Effective
Date and shall be paid in respect of services for the remainder of the 2005
fiscal year.

 

(b) The Company will reimburse each Advisor for such reasonable travel expenses
and other reasonable out-of-pocket fees and expenses (including the reasonable
fees and expenses of attorneys and, to the extent approved in advance by the
Company, accountants or other advisors retained by such Advisor) as may be
incurred by such Advisor and its partners, members, employees or agents in
connection with the rendering of services pursuant to this Agreement. Such
expenses will be reimbursed by wire transfer of immediately available funds
promptly upon the request of such Advisor (but in any case no later than five
business days following such request) and will be in addition to any other fees
or amounts payable to such Advisor pursuant to this Agreement. Unless requested
by the Company, in no event shall any Advisor submit its expenses to the Company
more often than monthly.

 

4. Transaction Fees and Expenses.

 

(a) The Company will pay the Advisors or their respective designees a fee in the
aggregate amount of $75,000,000 for services rendered in connection with debt
financing of the transactions (the “Merger”) contemplated by the Agreement and
Plan of Merger, dated as of March 17, 2005, among the Company, Global Toys
Acquisition, LLC, a Delaware limited liability company, and Global Toys
Acquisition Merger Sub, Inc., a Delaware corporation. Such fee shall be
allocated among the Advisors as follows: one-third to Bain; one-third to KKR;
and

 

- 2 -



--------------------------------------------------------------------------------

one-third to Vornado. Each Advisor’s allocated portion of such fee will be
payable to such Advisor or its designee by wire transfer of immediately
available funds on the Effective Date. In addition, the Company will reimburse
each Advisor or its designee, by wire transfer of immediately available funds on
the Effective Date, for its reasonable travel expenses and other reasonable
out-of-pocket fees and expenses (including the fees and expenses of accountants,
attorneys and other advisors retained by such Advisor) incurred in connection
with the foregoing and the investigation, negotiation, and consummation of the
Merger.

 

(b) The Company will pay the Advisors or their designees a transaction fee
(each, a “Subsequent Transaction Fee”) in connection with the consummation of
each transaction that is completed during the Term (or completed after any
termination of this Agreement, if such transaction was contemplated at the time
of termination of the Agreement) resulting in a Change in Control, acquisition,
disposition or divestiture, spin-off, split-off, or financing (whether debt or
equity financing) by or involving Holdings, the Company or their respective
subsidiaries in an amount equal to 1% of the aggregate value of each such
transaction (in each case, whether such transaction is by way of merger,
purchase or sale of stock, purchase or sale or other disposition of assets,
recapitalization, reorganization, consolidation, tender offer, public or private
offering or otherwise, and whether consummated directly by Holdings, the Company
or their respective subsidiaries or, in the case of a Change in Control,
indirectly by their respective stockholders, and determining the value of debt
financing without regard to whether such debt financing is actually drawn upon).
Each Advisor shall be entitled to a portion of such Subsequent Transaction Fee
equal to the product of (x) the amount of such Subsequent Transaction Fee, times
(y) a fraction, the numerator of which is the Fee Allocation Percentage of such
Advisor, and the denominator of which is the aggregate Fee Allocation
Percentages of all Advisors. Each Advisor’s allocated portion of a Subsequent
Transaction Fee will be payable to such Advisor or its designee by wire transfer
of immediately available funds on the date on which such transaction resulting
in a Subsequent Transaction Fee is consummated.

 

5. Personnel. Each Advisor will provide and devote to the performance of this
Agreement such partners, employees and agents of such Advisor as it shall deem
appropriate to the furnishing of the services mutually agreed upon by the
Company and the Advisors; it being understood that no minimum number of hours is
required to be devoted by any or all of the Advisors on a weekly, monthly,
annual, or other basis. The fees and other compensation specified in this
Agreement will be payable by the Company regardless of the extent of services
requested by the Company pursuant to this Agreement, and regardless of whether
or not the Company requests an Advisor to provide any such services. The Company
acknowledges that the services of each of the Advisors are not exclusive, and
that each of the Advisors will render similar services to other Persons
(including with the same partners, employees, and agents thereof as may render
services to the Company).

 

6. Liability. None of the Advisors nor any of their respective Affiliates, nor
any of their respective partners, shareholders, directors, officers, members,
employees or agents (collectively, the “Advisor Group”) shall be liable to
Holdings, its subsidiaries or any of their Affiliates or stockholders for any
loss, liability, damage or expense (including attorneys’ fees and expenses)
(collectively, a “Loss”) arising out of or in connection with the performance of
services contemplated by this Agreement or otherwise provided by any of the
Advisors to, or otherwise in connection with the operations of, Holdings or any
of its subsidiaries or Affiliates,

 

- 3 -



--------------------------------------------------------------------------------

other than as a result of the willful misconduct or gross negligence of such
Advisor or any member of its Advisor Group. No Advisor makes any representations
or warranties, express or implied, in respect of the services provided by any
member of the Advisor Group. Except as an Advisor may otherwise agree in writing
after the date hereof with respect to itself or its Affiliates: (i) each member
of the Advisor Group shall have the right to, and shall have no duty
(contractual or otherwise) not to, directly or indirectly: (A) engage in the
same or similar business activities or lines of business as Holdings, its
subsidiaries or any of their Affiliates and (B) do business with any client or
customer of Holdings, its subsidiaries or any of their Affiliates; (ii) no
member of the Advisor Group shall be liable to Holdings, its subsidiaries or any
of their Affiliates or stockholders for breach of any duty (contractual or
otherwise) by reason of any such activities or of such Person’s participation
therein; and (iii) in the event that any member of the Advisor Group acquires
knowledge of a potential transaction or matter that may be a corporate
opportunity for Holdings, its subsidiaries or any of their Affiliates or
stockholders on the one hand, and any member of the Advisor Group, on the other
hand, or any other Person, no member of the Advisor Group shall have any duty
(contractual or otherwise) to communicate or present such corporate opportunity
to Holdings, its subsidiaries or any of their Affiliates or Stockholders and,
notwithstanding any provision of this Agreement to the contrary, the Advisor
Group shall not be liable to Holdings, its subsidiaries or any of their
Affiliates or Stockholders for breach of any duty (contractual or otherwise) by
reason of the fact that any member of the Advisor Group directly or indirectly
pursues or acquires such opportunity for itself, directs such opportunity to
another Person, or does not present such opportunity to Holdings, its
subsidiaries or any of their Affiliates or Stockholders. In no event will any of
the parties hereto be liable to any other party hereto for (i) any indirect,
special, incidental or consequential damages, including lost profits or savings,
whether or not such damages are foreseeable, arising out of this Agreement or
the performance of services hereunder, or (ii) in respect of any liabilities
relating to any third party claims (whether based in contract, tort or
otherwise) arising out of this Agreement or the performance of services
hereunder, except as set forth in Section 7 below.

 

7. Indemnity. The Company and its subsidiaries shall defend, indemnify and hold
harmless each member of the Advisor Group from and against any and all Losses
arising from any claim by any Person with respect to, or in any way related to,
this Agreement (collectively, “Claims”) arising out of or in connection with the
performance of services contemplated by this Agreement or otherwise provided by
any member of the Advisor Group to, or otherwise in connection with the
operation of, Holdings or any of its subsidiaries or Affiliates; provided that
the foregoing indemnity shall not be available to any Advisor if such Advisor’s
Loss is a result of the willful misconduct or gross negligence of such Advisor
or any member of its Advisor Group. The Company and its subsidiaries shall
defend at their own cost and expense any and all suits or actions (just or
unjust) which may be brought against Holdings, its subsidiaries or any of their
Affiliates, or any member of the Advisor Group or in which any member of the
Advisor Group may be impleaded with others upon any Claims, or upon any matter,
directly or indirectly related to or arising out of this Agreement or the
performance hereof by any member of the Advisor Group; provided that the Company
and its subsidiaries shall not settle any such Claim without the consent of the
Advisors party thereto. If the indemnification provided for above is unavailable
in respect of any Losses, then the Company, in lieu of indemnifying any member
of the Advisor Group, shall contribute to the amount paid or payable by such
member of the Advisor Group in such proportion as is appropriate to reflect the
relative fault of Holdings, the Company and their subsidiaries, on the one hand,
and such member, on the other hand, in

 

- 4 -



--------------------------------------------------------------------------------

connection with the actions which resulted in such Losses, as well as any other
equitable considerations.

 

8. Independent Contractor. Each of the Advisors and the Company agree that each
Advisor shall perform services hereunder as an independent contractor, retaining
control over and responsibility for its own operations and personnel. No Advisor
or any of its partners, members, employees or agents shall be considered
employees or agents of Holdings, the Company or any of their subsidiaries as a
result of this Agreement nor shall any of them have authority under this
Agreement to contract in the name of or bind Holdings, the Company or any of
their subsidiaries, except as expressly agreed to in writing by Holdings, the
Company or any of their subsidiaries, respectively.

 

9. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given, delivered and effective on the earliest of (i) the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section 9 prior to 5:00 p.m. (New York time)
on a business day, (ii) the business day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile telephone
number specified in this Agreement later than 5:00 p.m. (New York time) on any
business day and earlier than 11:59 p.m. (New York time) on the day preceding
the next business day, (iii) one (1) business day after when sent, if sent by
nationally recognized overnight courier service (charges prepaid), or (iv) upon
actual receipt by the party to whom such notice is required to be given. The
address for such notices and communications shall be as follows:

 

To Holdings:

 

Toys “R” Us Holdings, Inc.

c/o Toys “R” Us, Inc.

One Geoffrey Way

Wayne, NJ 07470

Facsimile:     (973) 617-4004

Attention:      Chief Executive Officer

 

To the Company:

 

Toys “R” Us, Inc.

One Geoffrey Way

Wayne, NJ 07470

Facsimile:     (973) 617-4004

Attention:      Chief Executive Officer

 

- 5 -



--------------------------------------------------------------------------------

To Bain:

 

Bain Capital Partners, LLC

111 Huntington Avenue

Boston, MA 02199

Facsimile:     (617) 516-2010

Attention:      Matthew S. Levin

 

and

 

Bain Capital, Ltd.

Devonshire House 6th floor, Mayfair Place

London ENGLAND WlJ 8AJ

Facsimile:     +44 20 7514 5250

Attention:      Dwight Poler

 

To KKR:

 

Toybox Holdings LLC

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

Facsimile:     (650) 233-6553

Attention:      Michael M. Calbert

 

To Vornado:

 

Vornado Truck LLC

888 Seventh Avenue

New York, NY 10019

Facsimile:     (212) 894-7996

Attention:      Alan J. Rice

 

10. Successors. This Agreement and all the obligations and benefits hereunder
shall inure to the successors and assigns of the parties.

 

11. Assignment. No party may assign any obligations hereunder to any other party
without the prior written consent of each of the other parties; provided that
any Advisor may, without consent of the Company or the other Advisors, assign
its rights and obligations under this Agreement to any of its Affiliates.

 

12. Counterparts. This Agreement may be executed and delivered by each party
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed an original and all of which taken together shall constitute but
one and the same agreement.

 

13. Entire Agreement. The terms and conditions hereof constitute the entire
agreement between the parties hereto with respect to the subject matter of this
Agreement and

 

- 6 -



--------------------------------------------------------------------------------

supersede all previous communications, either oral or written, representations
or warranties of any kind whatsoever, except as expressly set forth herein.

 

14. Amendments and Waivers. No amendment or waiver of any term, provision or
condition of this Agreement shall be effective unless in writing and executed by
the Company and each of the Advisors as to which the Sponsor that is, or is an
Affiliate of, such Advisor continues to own at least 30% of its Initial Shares.

 

Notwithstanding the foregoing, if any amendment, modification, extension,
termination or waiver (each, an “Amendment”) would (i) adversely change the
rights of a particular Advisor in a manner different than changes to the rights
of the Advisors approving such Amendment or (ii) adversely impose any additional
material obligation of a particular Advisor, then the consent of such particular
Advisor shall also be required.

 

Each such Amendment shall be binding upon each party hereto. In addition, each
party hereto may waive any right hereunder, as to itself, by an instrument in
writing signed by such party. No waiver on any one occasion shall extend to or
effect or be construed as a waiver of any right or remedy on any other occasion.
No course of dealing of any Person nor any delay or omission in exercising any
right or remedy shall constitute an amendment of this Agreement or a waiver of
any right or remedy of any party hereto.

 

15. Aggregation of Shares. For purposes of any determination under this
Agreement concerning the number of shares of Holdings capital stock held by an
Advisor, all shares of Holdings capital stock held by an Advisor and its
Affiliates shall be aggregated together.

 

16. Allocation of Bain Fees. All fees payable to Bain hereunder shall be
allocated between BCP and BCL as they shall direct the Company by joint notice.

 

17. Governing Law. All issues concerning this agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the law of any jurisdiction other than the State of New York.

 

18. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the Southern District of New York and the state
courts sitting in the State of New York, County of New York for the purpose of
any action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or immune
from attachment or execution, that any such proceeding brought in one of the
above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or

 

- 7 -



--------------------------------------------------------------------------------

based upon this Agreement or relating to the subject matter hereof or thereof
other than before one of the above-named courts nor to make any motion or take
any other action seeking or intending to cause the transfer or removal of any
such action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation to any court other than one of the
above-named courts whether on the grounds of inconvenient forum or otherwise.
Notwithstanding the foregoing, to the extent that any party hereto is or becomes
a party in any litigation in connection with which it may assert indemnification
rights set forth in this agreement, the court in which such litigation is being
heard shall be deemed to be included in clause (a) above. Notwithstanding the
foregoing, any party to this Agreement may commence and maintain an action to
enforce a judgment of any of the above-named courts in any court of competent
jurisdiction. Each party hereto hereby consents to service of process in any
such proceeding in any manner permitted by New York law, and agrees that service
of process by registered or certified mail, return receipt requested, at its
address specified pursuant to Section 9 hereof is reasonably calculated to give
actual notice.

 

19. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 19 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

20. Joint and Several Liability. Each obligation described herein of Holdings,
the Company and/or its subsidiaries, as the case may be, shall be a joint and
several obligation of Holdings and its subsidiaries. If requested by any of the
Advisors, then Holdings shall cause any of its subsidiaries to sign a
counterpart signature page to this Agreement to evidence such joint and several
liability. Upon an underwritten registered public offering of capital stock of
any subsidiary of Holdings, the Advisor Majority may cause such subsidiary (and
its subsidiaries) to be released from joint and several liability for
obligations hereunder arising after the closing of such offering, but this
Agreement shall continue in full force and be binding on Holdings, the Company,
and all of their other subsidiaries.

 

21. Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

 

“Advisor Majority” shall mean (w) if each of the three (3) Sponsors who are, or
are Affiliates of, the Advisors continues to own at least 30% of its Initial
Shares, then at least two (2)

 

- 8 -



--------------------------------------------------------------------------------

of such three (3) Sponsors; (x) if only two (2) of such Sponsors continue to own
at least 30% of their Initial Shares, then both of such Sponsors; (y) if only
one (1) such Sponsor continues to own at least 30% of its Initial Shares, then
such Sponsor; and (z) otherwise, the holders of a majority of the shares of
Company capital stock then held by all such Sponsors.

 

“Affiliate” shall mean, with respect to any Person, (i) any other Person which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such Person (for the purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as used with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise); provided, however, that neither Holdings nor any of its controlled
Affiliates shall be deemed an Affiliate of any of Holdings’ stockholders (and
vice versa) and none of Holdings’ stockholders shall be deemed Affiliates of
each other solely as a result of their relationship with respect to the
Holdings, or (ii) if such Person is an investment fund, any other investment
fund the primary investment advisor to which is the primary investment advisor
to such Person or an Affiliate thereof.

 

“Change in Control” shall have the meaning set forth in the Stockholders
Agreement.

 

“Fee Allocation Percentage” shall mean, with respect to any Advisor at any time,
a percentage equal to (i) if the Sponsor who is, or who is an Affiliate of, such
Advisor continues to own at least 50% of its Initial Shares, then 100%, (ii) if
the Sponsor who is, or who is an Affiliate of, such Advisor continues to own at
least 30% (but less than 50%) of its Initial Shares, then 50%, (iii) if the
Sponsor who is, or who is an Affiliate of, such Advisor continues to own at
least 15% (but less than 30%) of its Initial Shares, then 25%, and (iv) if the
Sponsor who is, or who is an Affiliate of, such Advisor owns less than 15% of
its Initial Shares, then zero.

 

“Holdings” shall mean Toys “R” Us Holdings, Inc., a Delaware corporation.

 

“Independent Third Party” shall have the meaning set forth in the Stockholders
Agreement.

 

“Initial Public Offering” shall have the meaning set forth in the Stockholders
Agreement.

 

“Initial Shares” shall mean, with respect to any Sponsor, the number of shares
of Holdings’ capital stock held by the Sponsor who is, or who is an Affiliate
of, such Advisor as of the Effective Date, which number of shares shall be
proportionally and equitably adjusted for any stock split, combinations, stock
dividend or other recapitalization affecting such stock.

 

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

“Quarterly Fee Amount” shall mean (a) $3,750,000 per fiscal quarter for the
Company’s fiscal year 2005; and (b) for each fiscal year thereafter during the
Term, an amount per fiscal quarter equal to 105% of the applicable Quarterly Fee
Amount for the immediately preceding fiscal year; provided that, notwithstanding
the foregoing, the Quarterly Fee Amount for the first

 

- 9 -



--------------------------------------------------------------------------------

fiscal quarter of 2006 (i.e., the quarter commencing on or about February 1,
2006) shall be $7,500,000.

 

“Sponsors” shall have the meaning set forth in the Stockholders Agreement.

 

“Stockholders Agreement” shall mean that certain stockholders agreement of even
date herewith, by and among Vornado, Toybox Holdings LLC, certain funds managed
by Bain and Holdings, as amended from time to time in accordance with its terms.

 

*   *   *   *   *

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HOLDINGS: TOYS “R” US HOLDINGS, INC. By:  

/s/ Jordan Hitch

Name:

 

     Jordan Hitch

Its:

 

     Vice President

COMPANY: TOYS “R” US, INC. By:  

/s/ Jordan Hitch

Name:

 

     Jordan Hitch

Its:

 

     Vice President

ADVISORS: BAIN CAPITAL PARTNERS, LLC By:  

/s/ Matthew S. Levin

Name:

 

     Matthew S. Levin

Its:

 

     Managing Director

BAIN CAPITAL, LTD. By:  

/s/ Matthew S. Levin

Name:

 

     Matthew S. Levin

Its:

 

     Managing Director

 

Signature Page to Advisory Agreement



--------------------------------------------------------------------------------

KOHLBERG KRAVIS ROBERTS & CO., L.P.

By:

  KKR & Co. LLC By:  

/s/ Michael M. Calbert

Name:

 

     Michael M. Calbert

Its:

   

VORNADO TRUCK LLC

By:

  Vornado Realty L.P.

Its:

  Sole Member

By:

  Vornado Realty Trust

Its:

  General Partner By:  

/s/ Wendy Silverstein

Name:

 

     Wendy Silverstein

Its:

 

     Executive Vice President–Capital Markets

 

Signature Page to Advisory Agreement